                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


DRY BULK SINGAPORE PTE,LTD.,

       Plaintiff,

V.                                                                  Case No. 2:19-cv-444
                                                                   IN ADMIRALTY
MA^ Eternity SW(IMO 9425851), and
her engines,freights, apparel, appurtenances,
tackles, etc..

       Vessel,in rem,

DONG LIEN MARITIME S.A.PANAMA,

       Claimant.

                                            ORDER


       This matter is before the Court on Plaintiffs motion for reconsideration, clarification, to

reduce the amount of security, and for an expedited hearing.             Doc. 18 ("Motion for

Reconsideration"). On August 29, 2019, this Court held an emergency hearing to hear oral

arguments on whether the Court should vacate the August 26, 2019, arrest of the M/V Eternity

SW (the "Vessel"). Doc. 17. At that hearing, Plaintiffs most persuasive argument in support of

the arrest was that the Vessel's disponent owner, Dong Lien Maritime S.A. Panama (the

"Shipowner"), failed to negotiate in good faith with Plaintiff to resolve disputes pursuant to the

charterparty. See id. However, the Court found that Plaintiff itself failed to show good faith by

not making the hire payments it proposed to keep the Vessel in its employ. S]^ id Without

Plaintiff making the proposed payments, the Court saw no reason to deny the motion to vacate the

arrest based on the arguments and evidence presented. Accordingly,the Court ordered Plaintiff to
make the proposed hire payments by noon on August 30, 2019; otherwise, the arrest would be

vacated. Id


       Plaintiff did not make the required payment, and, consistent with this Court's order, the

Vessel was released on August 30, 2019.       docs. 21, 22.

       Plaintiff filed its Motion for Reconsideration late at night on August 29, 2019. In support

of its Motion for Reconsideration, Plaintiffraises several arguments that were not advanced at the

August 29 hearing. The Court FINDS that it should not reconsider its order or grant an expedited

hearing based on the arguments raised for the first time by the Motion for Reconsideration.

Accordingly, the Motion for Reconsideration is DENIED.

       The Clerk is REQUESTED to distribute a copy of this Order to counsel of record.


It is SO ORDERED.
                                                                              /s/
                                                              Henry Coke Morgan, Jr.
                                                              Senior United States District(Ji^i
                                                                Henry Coke Morgan,Jr./ ]
                                                         Senior United States District Judge
Norfolk, Virginia

                            2019
